20-05027-rbk Doc#241 Filed 04/07/21 Entered 04/07/21 20:02:50 Main Document Pg 1 of
                                         6




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

     In re:                                        §
                                                   §   Chapter 11
     KrisJenn Ranch, LLC,                          §
                                                   §
              Debtor                               §   Case No. 20-50805


     KrisJenn Ranch, LLC, KrisJenn Ranch,          §
     LLC–Series Uvalde Ranch, and KrisJenn         §
     Ranch, LLC–Series Pipeline ROW, as            §
     successors in interest to Black Duck          §
     Properties, LLC,                              §
                                                   §   Adversary No. 20-05027
              Plaintiffs,                          §
                                                   §
     v.                                            §
                                                   §
     DMA Properties, Inc. and Longbranch           §
     Energy, LP,                                   §
                                                   §
              Defendants.                          §


     DMA Properties, Inc. and Frank Daniel         §
     Moore,                                        §
                                                   §
              Counter-Plaintiffs and Third-Party   §
              Plaintiff,                           §
                                                   §
     v.                                            §
                                                   §   Adversary No. 20-05027
     KrisJenn Ranch, LLC, KrisJenn Ranch,          §
     LLC–Series Uvalde Ranch, KrisJenn             §
     Ranch, LLC–Series Pipeline ROW, Black         §
     Duck Properties, LLC, Larry Wright,           §
                                                   §
              Third-Party/Counterdefendants.       §
                                                   §
                                                   §
                                                   §
20-05027-rbk Doc#241 Filed 04/07/21 Entered 04/07/21 20:02:50 Main Document Pg 2 of
                                         6




                                DMA PROPERTIES’S NOTICE OF APPEAL

          TO THE HONORABLE JUDGE OF SAID COURT:

              1. Pursuant to 28 U.S.C. § 158(a) and Rules 8001 and 8002 of the Federal Rules of

                  Bankruptcy Procedure, Defendant/Third Party Plaintiff DMA Properties, Inc. hereby

                  appeals to the United States District Court for the Western District of Texas from the

                  Final Judgment [Dkt. 237] and the accompanying findings of fact and conclusions of

                  law set out in the Opinion [Dkt. 236] entered by the United States Chief Bankruptcy

                  Judge Ronald B. King on March 24, 2021, in the above-referenced adversary

                  proceeding.

              2. Parties. The names of all parties to the foregoing Judgment and Opinion appealed from

                  and the names, addresses, and telephone numbers of their respective attorneys are as

                  follows:

                      a. Appellant/Defendant-Third Party Plaintiff DMA Properties, Inc.,
                         represented by

                             Timothy Cleveland                    Christen Mason Hebert
                             Austin Krist                         Christopher S. Johns
                             CLEVELAND TERRAZAS PLLC              Johns & Hebert PLLC1
                             4611 Bee Cave Road                   14101 Hwy 290 West, Suite 400A
                             Suite 306B                           Austin, TX 78737
                             Austin, TX 78746                     (512) 399-3150
                             512-689-8698                         Fax : (512) 572-8005
                             Email:                               Email:
                             tcleveland@clevelandterrazas.com     chebert@johnsandcounsel.com
                             akrist@clevelandterrazas.com         cjohns@johnsandcounsel.com




   1
       Previously known as Johns & Counsel, PLLC.
20-05027-rbk Doc#241 Filed 04/07/21 Entered 04/07/21 20:02:50 Main Document Pg 3 of
                                         6




                   Natalie F. Wilson
                   Langley & Banack, Inc
                   745 E Mulberry, Suite 700
                   San Antonio, TX 78212
                   210-736-6600
                   Fax : 210-735-6889
                   Email: nwilson@langleybanack.com

               b. Appellees/Plaintiffs/Third Party Defendants KrisJenn Ranch, LLC;
                  KrisJenn Ranch, LLC-Series Uvalde Ranch; and KrisJenn Ranch, LLC-
                  Series Pipeline Row represented by:

                  Charles John Muller, IV
                  111 W. Sunset Rd.
                  San Antonio, TX,78209
                  210-664-5000
                  Email: john.muller@cjma.law

                  Ronald J. Smeberg
                  Email: ron@smeberg.com
                  The Smeberg Law Firm, PLLC
                  2010 W Kings Hwy
                  San Antonio, TX 78201-4926

               c. Appellee/Plaintiff/Third Party Defendant Black Duck Properties, LLC
                  represented by

                  Ronald J. Smeberg
                  Email: ron@smeberg.com
                  The Smeberg Law Firm, PLLC
                  2010 W Kings Hwy
                  San Antonio, TX 78201-4926

               d. Appellee/Plaintiff/Third Party Defendant Larry Wright, represented by

                  William P Germany
                  Bayne, Snell & Krause
                  1250 N.E. Loop 410, Suite 725
                  San Antonio, TX 78209
                  210-824-3278
                  Fax : 210-824-3937
                  Email: wgermany@bsklaw.com
20-05027-rbk Doc#241 Filed 04/07/21 Entered 04/07/21 20:02:50 Main Document Pg 4 of
                                         6




               e. Appellee/ Third-Party Defendant John Terrill, pro se

                  John Terrill
                  12712 Arrowhead Lane
                  Oklahoma City, OK 73120



         3. Opinion & Judgment appealed from: Opinion and Final Judgment [#236, #237]

            entered on March 24, 2021 in the above-captioned case and attached hereto as

            Exhibit A.

                                                 Respectfully submitted,


                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns
                                                 State Bar No. 24044849
                                                 Christen Mason Hebert
                                                 State Bar No. 24099898
                                                 JOHNS & HEBERT PLLC
                                                 14101 Highway 290 West, Suite 400A
                                                 Austin, Texas 78737
                                                 512-399-3150
                                                 512-572-8005 fax
                                                 cjohns@johnsandcounsel.com
                                                 chebert@johnsandcounsel.com
                                                 /s/ Timothy Cleveland
                                                 Timothy Cleveland
                                                 State Bar No. 24055318
                                                 Austin H. Krist
                                                 State Bar No. 24106170
                                                 CLEVELAND | TERRAZAS PLLC
                                                 4611 Bee Cave Road, Suite 306B
                                                 Austin, Texas 78746
                                                 512-689-8698
                                                 tcleveland@clevelandterrazas.com
                                                 akrist@clevelandterrazas.com
20-05027-rbk Doc#241 Filed 04/07/21 Entered 04/07/21 20:02:50 Main Document Pg 5 of
                                         6




                                            /s/ Natalie F. Wilson
                                            Natalie F. Wilson
                                            State Bar No. 24076779
                                            LANGLEY & BANACK, INC.
                                            745 East Mulberry Avenue, Suite 700
                                            San Antonio, Texas 78212
                                            210-736-6600
                                            210-735-6889 fax
                                            nwilson@langleybanack.com
                                            Andrew R. Seger
                                            State Bar No. 24046815
                                            KEY TERRELL & SEGER
                                            4825 50th Street, Suite A
                                            Lubbock, Texas 79414
                                            806-793-1906
                                            806-792-2135 fax
                                            aseger@thesegerfirm.com
                                            Attorneys for Frank Daniel Moore and DMA
                                            Properties, Inc.
20-05027-rbk Doc#241 Filed 04/07/21 Entered 04/07/21 20:02:50 Main Document Pg 6 of
                                         6




                                    CERTIFICATE OF SERVICE

           I hereby certify that on April 7, 2021, a true and correct copy of the above and foregoing
   instrument was served via the Court’s electronic transmission facilities on those parties
   registered for such notice and served via first class mail, postage prepaid on the parties below.

    Charles John Muller, IV                           Michael Black
    Email: john@muller-smeberg.com                    Email: mblack@burnsandblack.com
    CJ Muller & Associates, PLLC                      BURNS & BLACK PLLC
    111 W. Sunset                                     750 Rittiman Road
    San Antonio, TX 78209                             San Antonio, TX 78209

                                                      Jeffery Duke
    Counsel to KrisJenn Ranch, LLC and its            Email: jduke@dbmmlaw.com
    series                                            DUKE BANISTER MILLER & MILLER
                                                      22310 Grand Corner Drive, Suite 110
                                                      Katy, TX 77494

                                                      Counsel to Defendant Longbranch Energy,
                                                      LP

    Ronald J. Smeberg                                 Shane P. Tobin
    Email: ron@smeberg.com                            Email: shane.p.tobin@usdoj.gov
    The Smeberg Law Firm, PLLC                        OFFICE OF THE U.S. TRUSTEE
    2010 W Kings Hwy                                  903 San Jacinto Blvd, Room 230
    San Antonio, TX 78201-4926                        Austin, Texas 78701

    Counsel to Black Duck Properties, LLC             United States Trustee

    William P. Germany                                John Terrill
    Email: wgermany@bsklaw.com                        12712 Arrowhead Lane
    BAYNE, SNELL & KRAUSE                             Oklahoma City, OK 73120
    1250 N.E. Loop 410, Suite 725
    San Antonio, Texas 78209                          Third Party Defendant, pro se

    Counsel to Larry Wright

                                                                /s/ Austin Krist
                                                                Austin Krist
